--------------------------------------------------------------------------------

 
Exhibit 10.1


CONVERTIBLE LOAN AGREEMENT


THIS LOAN AGREEMENT MADE AS OF THE 8th DAY OF MARCH 2007 AND EFFECTIVE 1ST DAY
JANUARY 2006 (the "Effective Date").


BETWEEN:


ALTUS EXPLORATIONS INC., a company duly incorporated under the laws of Nevada,
having its registered and records office at 880 - 50 West Liberty Street, Reno,
Nevada 89501


(hereinafter referred to as the "Company")


AND:


CODEAMERICA INVESTMENTS, LLC, a limited liability company duly incorporated
under the laws of Nevada, located at 8900 Germantown Road, Suite 100, Olive
Branch, Mississippi 38654.


(hereinafter referred to as the "Lender")


WHEREAS:


A.           The Lender has made cash advances to Company during the twelve
month period ending December 31, 2006 as required by Company to meet its
operating and working capital requirements (the “Funds”). Such funds exclude
amounts due Lender associated with trade payables;


B.            At December 31, 2006, the Company owes Funds to Lender an amount
totalling $54,050 (the “Loan”); and


C.            Company and Lender wish to document and confirm the terms and
conditions associated with the Funds loaned to Company by Lender, as set forth
herein;


NOW THEREFORE THIS AGREEMENT WITNESSES that in consideration of the mutual
covenants and agreements herein contained, the receipt of which is hereby
acknowledged by each of the parties hereto, the parties hereto agree each with
the other (the "Agreement") as follows:


1.
The Loan



1.1    The Loan matures December 31, 2007 and is due in full on January 2, 2008,
unless Lender agrees at its sole discretion to extend the Loan maturity.


1.2    The Loan shall bear interest at a rate of 12% per annum, commencing
January 1, 2007 with accrued interest for the twelve month period ending
December 31, 2007 payable in arrears on January 2, 2008, unless Lenders agrees
at its sole discretion to extend the Loan maturity and the associated accrued
interest payment date. Although Funds were advanced to Company during the year
ending December 31, 2006, the Lender agrees to forego interest that accrued
during such period with interest commencing January 1, 2007.
 

--------------------------------------------------------------------------------




1.3    Payment(s) of principal and accrued interest by Company to Lender shall
be in good and immediately available funds by certified check, money order or
wire transfer, on the date the payment is due to Lender by Company.


1.4    The Loan maturity and payment of accrued interest shall be accelerated
upon the occurrence of any one of the following events: i) successful completion
of financing by the Company, ii) acquisition, merger or change in control of
Company; iii) reverse stock split or similar adjustment to stake holdings in
company, and /or iv) payment of principal or interest on any other outstanding
loans of the Company.


1.5    At any time prior to maturity or in the occurrence of an event identified
in 1.4 above, Lender at its sole option may convert all or a portion of the
outstanding principal and/or interest into common stock of the Company at the
lower of the 10 day average share price immediately preceding the date that this
Agreement is made or the ten day average share price immediately preceding the
date that a Notice of Conversion is provided to Company. Upon conversion by
Lender, Company will promptly deliver the common shares certificate issued in
connection with the conversion to Lender, and Company will be responsible for
any and all costs or fees required to effect the conversion and issuance of the
common shares.


1.6    At any time prior to maturity of the Loan, the Company may repay the full
principal amount of the Loan and all outstanding accrued interest on the Loan
without penalty or bonus, unless Lender has previously provided Notice of
Conversion to the Company; in which case, the Notice of Conversion will have
priority over the Company’s election to repay the Loan and accrued interest.


1.7    As security for repayment of Loan, Company grants Lender a general
security interest in all present and after acquired assets of the Company, and
Lender’s secured interest shall be equal in priority to all other loans made to
Company, and documented contemporaneously with the Loan under this Loan
Agreement. Security will be shared proportionately to the outstanding balance of
this Loan and the total of all other loans documented contemporaneously with
this Loan.


2.
Default



2.1    If one or more of the following events shall occur (“Default”), namely:



 
(a)
the Company fails to repay the Loan and accrued interest on maturity, and
repayment remains unremedied for a period of five (5) or more days;




 
(b)
the Company makes an assignment for the benefit of its creditors or files a
petition in bankruptcy or is adjudicated insolvent or bankrupt or petitions or
applies to any tribunal for any receiver, receiver manager, trustee, liquidator
or sequestrator of or for the Company or any of the Company's assets or
undertaking, or the Company makes a proposal or compromise with its creditors or
if an application or a petition similar to any of the foregoing is made by a
third party creditor and such application or petition remains unstayed or
undismissed for a period of thirty (30) days;




 
(c)
an order of execution against any of the Company's assets remains unsatisfied
for a period of ten (10) days; and




 
(d)
the Company fails to observe and comply with any material term, condition or
provision of this Agreement or any other agreement or document delivered
hereunder, and such failure continues unremedied for a period of five (5) or
more days.


--------------------------------------------------------------------------------



2.2    In the event of Default, Lender at its sole discretion may provide Notice
of Conversion to Company, and Lender shall have the right to convert all or a
portion of the unpaid Loan and accrued interest into common shares of the
Company at a discount of 50% of the conversion rate identified in section 1.5 of
this Agreement.


3.
General



3.1    For the purpose of this Agreement, time is of the essence.


3.2    The parties hereto shall execute and deliver all such further documents
and instruments and do all such acts and things as may either before or after
the execution of this Agreement be reasonably required to carry out the full
intent and meaning of this Agreement.


3.3    This Agreement shall be construed in accordance with the laws of the
State of Texas.


3.4    Company represents that there are no current holder(s) of any mortgage,
charge or encumbrance on any of the Company's assets, and that there are no
known claims or potential claims to enforce, effect or realize on any claim.


3.5    This Agreement may be assigned by Lender without Company consent.


3.6    This Agreement may be signed by the parties in as many counterparts as
may be deemed necessary, each of which so signed shall be deemed to be an
original, and all such counterparts together shall constitute one and the same
instrument.


3.7    All notices, requests, demands or other communications hereunder shall be
in writing and shall be "deemed delivered" to a party on the date it is hand
delivered to such party's address first above written, or to such other address
as may be given in writing by the parties hereto.


IN WITNESS WHEREOF the undersigned have executed this Agreement.
 
ALTUS EXPLORATIONS, INC. 
 
 
/s/ Greg Thompson
   
By: Greg Thompson
         
Its: President
               
CODEAMERICA INVESTMENTS, LLC :
               
/s/ William M. Cox
   
By: William M. Cox
         
Its: President
   

 
 

--------------------------------------------------------------------------------